     Case 3:19-cv-00067-RCJ-WGC Document 37 Filed 09/07/21 Page 1 of 13




 1

 2                                UNITED STATES DISTRICT COURT

 3                                       DISTRICT OF NEVADA

 4   TOMAS PEREZ,                                      Case No. 3:19-cv-0067-RCJ-WGC

 5           Plaintiff,                                ORDER

 6   v.

 7   BARRICK GOLDSTRIKE MINES, INC., et
     al.,
 8
             Defendants.
 9

10

11          The plaintiff, Tomas Perez, brought this suit alleging defendant Barrick Goldstrike Mines,

12 Inc. (Barrick), violated his rights under the Family and Medical Leave Act, 29 U.S.C. §§ 2611-2654

13 (FMLA) and tortiously discharged him in violation of strong public policy. Barrick moves for sum-

14 mary judgment (ECF No. 29), which Perez has opposed (ECF No. 34). Having read and carefully

15 considered the pleadings, the competent evidence in the record, the arguments of the parties, and the

16 applicable legal authority, the Court will deny the motion.

17 I.       Standard of Review

18          In considering a motion for summary judgment, the court performs “the threshold inquiry of

19 determining whether there is the need for a trial—whether, in other words, there are any genuine

20 factual issues that properly can be resolved only by a finder of fact because they may reasonably be

21 resolved in favor of either party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250 (1986); United

22 States v. Arango, 670 F.3d 988, 992 (9th Cir. 2012). To succeed on a motion for summary judgment,

23 the moving party must show (1) the lack of a genuine issue of any material fact, and (2) that the

24
     Case 3:19-cv-00067-RCJ-WGC Document 37 Filed 09/07/21 Page 2 of 13




 1 court may grant judgment as a matter of law. Fed. R. Civ. Pro. 56(c); Celotex Corp. v. Catrett, 477

 2 U.S. 317, 322 (1986); Arango, 670 F.3d at 992.

 3          A material fact is one required to prove a basic element of a claim. Anderson, 477 U.S. at

 4 248. The failure to show a fact essential to one element, however, "necessarily renders all other

 5 facts immaterial." Celotex, 477 U.S. at 323. Additionally, “[t]he mere existence of a scintilla of

 6 evidence in support of the plaintiff’s position will be insufficient.” United States v. $133,420.00 in

 7 U.S. Currency, 672 F.3d 629, 638 (9th Cir. 2012) (quoting Anderson, 477 U.S. at 252).

 8          “[T]he plain language of Rule 56(c) mandates the entry of summary judgment, after adequate

 9 time for discovery and upon motion, against a party who fails to make a showing sufficient to estab-

10 lish the existence of an element essential to that party’s case, and on which that party will bear the

11 burden of proof at trial.” Celotex, 477 U.S. at 322. “Of course, a party seeking summary judgment

12 always bears the initial responsibility of informing the district court of the basis for its motion, and

13 identifying those portions of ‘the pleadings, depositions, answers to interrogatories, and admissions

14 on file, together with the affidavits, if any,’ which it believes demonstrate the absence of a genuine

15 issue of material fact.” Id., at 323. As such, when the non-moving party bears the initial burden of

16 proving, at trial, the claim or defense that the motion for summary judgment places in issue, the

17 moving party can meet its initial burden on summary judgment "by 'showing'–that is, pointing out

18 to the district court–that there is an absence of evidence to support the nonmoving party's case." Id.,

19 at 325. Conversely, when the burden of proof at trial rests on the party moving for summary judg-

20 ment, then in moving for summary judgment the party must establish each element of its case.

21          Once the moving party meets its initial burden on summary judgment, the non-moving party

22 must submit facts showing a genuine issue of material fact. Fed. R. Civ. Pro. 56(e); Nissan Fire &

23 Marine Ins. Co. v. Fritz Companies, Inc., 210 F.3d 1099, 1103 (9th Cir. 2000). As summary judg-

24 ment allows a court "to isolate and dispose of factually unsupported claims or defenses," Celotex,
                                                       2
     Case 3:19-cv-00067-RCJ-WGC Document 37 Filed 09/07/21 Page 3 of 13




 1 477 U.S. at 323-24, the court construes the evidence before it "in the light most favorable to the

 2 opposing party." Adickes v. S. H. Kress & Co., 398 U.S. 144, 157 (1970). The allegations or denials

 3 of a pleading, however, will not defeat a well-founded motion. Fed. R. Civ. Pro. 56(e); Matsushita

 4 Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586-87 (1986). That is, the opposing party

 5 cannot “‘rest upon the mere allegations or denials of [its] pleading’ but must instead produce evi-

 6 dence that ‘sets forth specific facts showing that there is a genuine issue for trial.’” Estate of Tucker

 7 v. Interscope Records, 515 F.3d 1019, 1030 (9th Cir. 2008) (quoting Fed. R. Civ. Pro. 56(e)).

 8 II.      Background

 9          The Court considers the following facts as undisputed for purposes of Barrick’s summary

10 judgment motion. Tomas Perez worked as an underground miner for Barrick. On November 1,

11 2017, at about 5:00 a.m., he was driving a hauler truck through the mine. While rounding a corner,

12 he swerved to avoid a rock. The truck, moving at about 6 or 7 miles an hour, struck one of the

13 shotcrete-covered walls of the mine. Perez’s left side ribs struck the armrest, 1 leaving him momen-

14 tarily unable to breath and shaking.

15          Perez was aware of Barrick’s policy requiring drivers to report incidents. A driver must

16 report an incident that damages the walls or the truck; that is, damage that requires repair for safety

17 or operational reasons. Within the context of the mine, the scraping of a truck against the mine walls

18 is considered “normal wear and tear” resulting from driving large vehicles in tight quarters. Normal

19 wear and tear does not need to be reported. A driver must also report an injury. Perez began to

20 recover his breathing and to feel better. He inspected the walls and the truck but did not find any

21

22

23   1    The driver’s seat in the truck faces at a 45-degree angle to the direction of travel,
   requiring drives to look to their left as they drove. As such, Perez’s forward momentum
24
   would take the left side of his body into the armrest.
                                                  3
     Case 3:19-cv-00067-RCJ-WGC Document 37 Filed 09/07/21 Page 4 of 13




 1 damage. Perez did not notify his supervisor but instead finished his shift, driving one or two more

 2 loads.

 3          Perez did not realize he was injured until the end of his shift. While riding the elevator out

 4 of the mine, or perhaps when exposed to the cold and wind on the surface, he began feeling pain.

 5 Eloy Diaz, a mine worker on the Mine Rescue team, became aware that Perez was in pain. Diaz

 6 instructed the bus driver, Jesse Gonzalez, to immediately return to the administrative building, where

 7 the showers and first aid room were located. Gonzalez did not follow Diaz’s instruction, despite

 8 Diaz’s insistence that Perez was injured, because he did not believe Perez was injured. Diaz took

 9 Perez to a different bus, which left immediately, and notified dispatch that Perez was coming in and

10 was injured.

11          Diaz took Perez to the first aid room, where Perez was seen by Nikkayla Simon (Barrick’s

12 health and safety coordinator), who is trained as an EMT, and several other Barrick employees

13 trained as EMTs. Perez indicated his ribs hurt. Simon assessed Perez’s rib cage “and noted no

14 redness or bruising.” She felt for abnormalities but found none. Perez stood the entire time and

15 stated it hurt to breath. Simon noted Perez’s lung sounds were clear and that his SPO2 was normal.

16          While Perez was being treated by the EMTs, Gonzalez went into the first aid room and

17 watched the examination of Perez. Gonzalez formed an opinion that Perez was faking his injury

18 because he did not see any physical marks indicating an injury and he did not see Perez withdraw

19 from the EMT’s touches in a manner consistent with an injury.

20          Simon splinted Perez’s ribs. Perez declined an ambulance, but accepted transportation in a

21 Barrick vehicle to a clinic in town where he was seen by Dr. Black. Dr. Black diagnosed Perez with

22 a left chest wall contusion, evaluated Perez as “totally unable to perform” his job duties, and set a

23 follow-up appointment for November 6, 2017. Perez did not allow Barrick’s workers comp

24
                                                      4
     Case 3:19-cv-00067-RCJ-WGC Document 37 Filed 09/07/21 Page 5 of 13




 1 representative to be in the room while he was being examined, but Dr. Black talked with her imme-

 2 diately following his examination of Perez.

 3          While Perez was being transported to the clinic, Barrick began investigating the event. Two

 4 Barrick employees went into the mine to the location of the accident that Perez had identified. The

 5 employees could not find where Perez’s truck had hit the wall, or find where the tires had deviated,

 6 or find a rock on the ground. The employees captured a video of the mine walls and took photo-

 7 graphs of the truck the Court noted earlier. This visual evidence reveals that both the mine walls

 8 and Perez’s truck have numerous scrapes. Simon, now acting in her capacity as Barrick’s safety

 9 coordinator, ordered statements from all people involved, ordered a map of the incident location be

10 created, and indicated they should try and figure out exactly where the incident occurred. Later that

11 day, Gonzalez submitted his statement acknowledging that he had not believed Perez was injured

12 and his reasons for that disbelief. He noted that “the first time [he] knew there actually was a prob-

13 lem” was when he went to the first aid rooms where 3 EMTs were taking care of Perez.

14          On November 4, Simon and Richard Scow (Perez’s immediate supervisor) received an un-

15 solicited e-mail from Gonzalez. Gonzalez wrote that, on November 2, he was told by another miner

16 (on condition of anonymity) that Perez was faking his work injury so that he could fix his rental

17 properties.

18          Perez had his follow-up appointment with Dr. Black on November 6. Dr. Black prescribed

19 a muscle relaxant for Perez and again determined that Perez was “totally unable to perform” his job

20 duties. This was again communicated immediately to Barrick’s workers comp representative, in Dr.

21 Black’s office.

22          Around the same time, Simon and another Barrick employee talked with Gonzalez regarding

23 his November 4, e-mail.

24
                                                      5
     Case 3:19-cv-00067-RCJ-WGC Document 37 Filed 09/07/21 Page 6 of 13




 1          In response to Gonzalez’s e-mail, Sandra Bell (employed by Barrick as human resources

 2 worker’s compensation), initiated the hiring of a private investigator to surveille Perez. On Novem-

 3 ber 7, the investigator spent a total of 6.2 hours in his investigation, and observed Perez driving a

 4 truck, walking with “a fluid and steady pace,” and sitting at a gaming table in a casino for 45 minutes.

 5 On November 8, the investigator spent nearly nine hours in his investigation, though he only ob-

 6 served Perez arriving back at his residence in the afternoon. On November 9, the investigator spent

 7 17 hours investigating Perez, starting early in the morning. During the day, he observed Perez driv-

 8 ing, going to a casino, going to a liquor store, and going to a mobile home where he conducted

 9 construction work on the interior and exterior. The investigator captured video of Perez, including

10 video showing Perez using a drill and carry items such as a ladder, sheet metal, and wood panels.

11          Sometime during the period of one to one-and-a-half weeks after the event, four Barrick

12 employees (including Simon) met with Perez in Barrick’s shared business center in Elko. The meet-

13 ing lasted about an hour during which they discussed the November 1, incident with Perez. During

14 the meeting, Perez stated that he had thrown the rock into the back of his truck.

15          On November 10, after receiving the investigator’s initial report, Barrick made the decision

16 to deny Perez’s workers compensation claim.

17          On November 16, the investigator produced his final report of his surveillance.

18          Perez had a follow-up appointment with Dr. Black on November 16, 2017, and Dr. Black

19 cleared Perez to return to work on November 19, 2017, with no limitations. Dr. Black continued to

20 prescribe a muscle relaxant that Perez would take at bedtime.

21          On November 20, 2017, Scow, Chuck Pollard, and Joannie Jarvis created a memorandum

22 recommending Perez’s termination. They noted that the accident occurred when Perez hit a rock

23 “while operating a forklift,” causing the machine to jar, resulting in a Lost Time Incident. They

24 noted “Perez did not immediately report the incident as per company policy” but continued to work
                                                       6
     Case 3:19-cv-00067-RCJ-WGC Document 37 Filed 09/07/21 Page 7 of 13




 1 and completed his shift. They noted that “co-workers reported observing him participating in ‘horse-

 2 play’ both on the bus at quitting time and on the cage at the end of the shift.” The noted that “a co-

 3 worker observed [Perez] exhibiting signs of distress and asked him if he was ok,” at which time

 4 Perez reported his injury in the earlier incident. They noted that “Diaz informed the driver that

 5 [Perez] need to be checked out and they immediately went to have him looked at by [Health and

 6 Safety].” They noted Simmons looked at Diaz. They noted that Perez was taken to the doctor. They

 7 noted that Perez “refused to allow” the employee from the “Barrick Work Comp team” into the room

 8 “as is customary.” They noted Dr. Black “diagnosed [Perez] with a soft tissue contusion, given

 9 medication and put off work for a period of time to heal.”

10          They noted that Simon received a report from an employee stating that they knew Perez was

11 “faking an injury so that he would have time to stay home to do repairs on his rentals.”

12          They noted that, during Perez’s follow-up visit with Dr. Black, he again did not allow the

13 “Work Comp rep into the room.” They noted “the investigation could not corroborate [Perez’s]

14 timeline or story.” They noted there was no “mark on the rib [wall of the mine] that would indicate

15 he had made contact.” They noted Perez “stated that once he had come to a stop that he picked up

16 the rock [the “size of a Kleenex box”] and tossed it into the truck. They noted, “the investigation

17 team confirmed that he had no problem bending and picking up this rock to throw it into the truck.”

18 They noted that, as a result of the inconsistencies, the decision was made to conduct an investigation.

19          They summarized the investigator’s report.

20          They noted Perez had received an Oral Reprimand in August of 2012 for “3 consecutive

21 shifts called off . . . without sufficient leave to cover.”

22          Regarding the final incident, they concluded “Perez did not properly report the incident to

23 his supervisor. He completed at minimum 3 more loads and the rest of his shift, fueled and parked

24 the equipment for the day.” They noted that the “Standards of Conduct Accelerated Discipline Rules
                                                        7
     Case 3:19-cv-00067-RCJ-WGC Document 37 Filed 09/07/21 Page 8 of 13




 1 #14 states, “Failure to report an on-the-job or job related environmental, safety, or health injury or

 2 incident.” They noted Perez never spoke with his supervisor despite confirming he had the appro-

 3 priate phone numbers and capabilities. They noted, as applicable policies, the “[f]alsification of

 4 Goldstrike records or documents,” and the “[f]ailure to report an on-the-job or job related environ-

 5 mental, safety, or health injury or incident.” They concluded that Perez’s:

 6          behavior has not exemplified integrity in the workplace. He had every opportunity
            to properly report and do the right thing, however he did not. Barrick takes its safety
 7          program very seriously. When there are incidents, they have an impact on everyone
            within the division. The employee has not followed company policy or shown ethical
 8          behavior indicating he is not a suitable fit for Barrick Goldstrike.

 9          Later that day, Barrick met with Perez to give him an opportunity to explain the inconsisten-

10 cies. When Perez did not give an explanation, Barrick notified him that he was terminated. Barrick

11 gave Perez a termination letter that stated he was terminated for “fail[ing] to notify your supervisor

12 of an incident that supposedly occurred on 10-31-2017 as required by company policy. Further, as

13 of this time we have not been able to validate your report of the incident.”

14 III.     Legal Standard governing FMLA Interference Claims

15          The FMLA provides that “[i]t shall be unlawful for any employer to interfere with, restrain,

16 or deny the exercise of or the attempt to exercise, any right provided under this subchapter” (29

17 U.S.C. §2615(a)(1)), or “to discharge or in any other manner discriminate against any individual for

18 opposing any practice made unlawful by this subchapter” (29 U.S.C. §2615(a)(2)).

19          Perez argues that he has brought claims under both clauses. The Court finds that he has not

20 done so. Section §2615(a)(2) protects activity taken to oppose practices that are unlawful under the

21 FMLA. Section 2615(a)(1) protects the exercise or attempt to exercise rights provided by the FMLA.

22 Perez does not direct the Court’s attention to allegations within his complaint, nor has he offered

23 any argument within his opposition, suggesting that he opposed an unlawful practice by Barrick.

24
                                                      8
     Case 3:19-cv-00067-RCJ-WGC Document 37 Filed 09/07/21 Page 9 of 13




 1          Instead, Perez relies upon a Third Circuit decision, Egan v. Delaware River Port Authority,

 2 851 F.3d 263, 271 (3d Cir. 2017), to argue that he has brought a “retaliation” claim in addition to an

 3 “interference” claim. The argument is irrelevant to whether Perez has brought a retaliation claim

 4 pursuant to 2615(a)(2). The “prohibition against interference prohibits an employer from discrimi-

 5 nating or retaliating against an employee or prospective employee for having exercised or attempted

 6 to exercise FMLA rights.” 29 C.F.R. §825.220(c) (emphasis added). As indicated by the Ninth

 7 Circuit, §825.220(c) “actually pertains to the ‘interference with the exercise of rights’ section of the

 8 statute, §2615(a)(1), not the anti-retaliation or anti-discrimination sections, §§ 2615(a)(2) and (b).”

 9 Bachelder v. Am. W. Airlines, Inc., 259 F.3d 1112, 1124 (9th Cir. 2001). Noting its agreement with

10 the Ninth Circuit, the Third Circuit, in Egan, “conclude[d] that §825.220(c) is a reasonable interpre-

11 tation of §2615(a)(1).” 851 F.3d at 271. While the Third Circuit characterized the plaintiff’s

12 §2615(a)(1) claim as a retaliation claim, it recognized that it was a claim brought pursuant to

13 §2616(a)(1) which prohibits interference with the exercise of FLMA rights.

14          Egan and Bachelder reveal that claims under §2615(a)(1) can be brought pursuant to two

15 different theories of liability: (a) a direct interference with the exercise of a protected right (such as

16 refusing to authorize leave or discouraging the use of leave), and (b) an indirect interference with

17 FMLA rights (such as by considering the exercise of an FMLA right as a negative factor to support

18 an adverse employment action). See Xin Liu v. Amway Corp., 347 F.3d 1125, 1135 (9th Cir. 2003)

19 (recognizing §2615(a)(1) claims for (1) denying and discouraging use of FMLA leave, and mischar-

20 acterizing FMLA leave, as well as a claim (2) for considering the use of FMLA leave as a negative

21 factor in a decision to terminate the plaintiff). Regardless of whether the latter theory is labeled as

22 a retaliation theory, the Ninth Circuit treats such claims as interference because “[e]mployees are,

23 understandably, less likely to exercise their FMLA leave rights if they can expect to be fired or

24 otherwise disciplined for doing so.” Bachelder, 259 F.3d at 1124.
                                                        9
     Case 3:19-cv-00067-RCJ-WGC Document 37 Filed 09/07/21 Page 10 of 13




 1          To prevail on his §2615(a)(1) claim that Barrick interfered with his right to be reinstated,

 2 Perez must demonstrate: (1) he was eligible for FMLA protections; (2) his employer was covered

 3 by the FMLA; (3) he was entitled to FMLA benefits; (4) he provided sufficient notice of leave; and

 4 (5) Barrick denied Perez the FMLA benefits to which he was entitled. See Escriba v. Foster Poultry

 5 Farms, Inc., 743 F.3d 1236, 1243 (9th Cir. 2014); Sanders v. City of Newport, 657 F.3d 772, 778

 6 (9thCir. 2011).

 7          Barrick concedes, at least for purposes of the present motion, that only the last factor is at

 8 issue. As to whether Barrick denied Perez’s FMLA right to be reinstated, Barrick correctly notes

 9 that it could legitimately terminate Perez for reasons unprotected by the FMLA. Such a termination

10 would not violate Perez’s FMLA right to be reinstated.

11                  Although the FMLA created a statutory right to reinstatement after taking
            FMLA leave, this right is not without limits. The FMLA is clear on this point: “Noth-
12          ing in this section shall be construed to entitle any restored employee to ... any right,
            benefit, or position of employment other than any right, benefit or position to
13          which the employee would have been entitled had the employee not taken the leave.”

14 Sanders v. City of Newport, 657 F.3d 772, 778–79 (9th Cir. 2011) (quoting 29 U.S.C. §

15 2614(a)(3)(B)). “An employee has no greater right to reinstatement or to other benefits and condi-

16 tions of employment than if the employee had been continuously employed during the FMLA leave

17 period.” 29 C.F.R. §825.216(a). However, the “employer must be able to show that an employee

18 would not otherwise have been employed at the time reinstatement is requested in order to deny

19 restoration to employment.” Id. Accordingly, as Barrick is the party moving for summary judgment,

20 and as Barrick will have the burden of proof at trial as the employer, Barrick must establish that no

21 genuine issue of fact remains that it would have otherwise terminated Perez if he had not taken

22 FMLA leave to succeed on its motion.

23

24
                                                       10
     Case 3:19-cv-00067-RCJ-WGC Document 37 Filed 09/07/21 Page 11 of 13




 1 IV.        Analysis

 2            Barrick asserts that it had two distinct and legitimate reasons for terminating Perez that were

 3 independent of his exercise of his FMLA rights. Barrick argues that it could terminate Perez because

 4 it “reasonably believed Perez had misrepresented his injury to Barrick.” Barrick also argues that it

 5 terminated Perez for failing to immediately report the incident. Neither of these arguments warrants

 6 summary judgment in favor of Barrick.

 7       A.      Misrepresentation of Injury

 8            In asserting that it legitimately terminated Perez for lying about his injury, Barrick argues

 9 that it does not need to show that it was objectively correct in concluding Perez lied about his injury.

10 Rather, Barrick argues that it must only show that it honestly believed Perez had lied about his injury.

11 In short, Barrick asserts, it could legitimately fire Perez for lying about his injury, even if Perez was

12 being truthful, “because Barrick thought he was lying.”

13            The Ninth Circuit has recognized that, under the shifting burden of production framework of

14 McDonnell Douglas of Corp. v. Green, 411 U.S. 792 (1973), an employer’s non-discriminatory rea-

15 son for taking an adverse employment action is valid if “honestly believed, “even if its reason is

16 ‘foolish or trivial or even baseless.” Villiarimo v. Aloha Island Air, Inc., 281 F.3d 1054, 1063 (9th

17 Cir. 2002). While the McDonnell Douglas framework is inapplicable in FMLA cases, see Xin Liu,

18 347 F.3d at 1136 (9th Cir. 2003), the Court assumes that a similar “honest belief” standard would

19 generally apply in determining whether an employer has met its burden of showing that it would

20 have otherwise terminated an employee who has taken FMLA leave as if the employee had not taken

21 leave.

22            However, Barrick’s argument that it terminated Perez based its “honest belief” that Perez

23 lied about his injury fails precisely because the argument concedes that Barrick terminated Perez for

24 legitimately exercising his right to take FMLA leave.             “The FMLA creates two interrelated,
                                                        11
     Case 3:19-cv-00067-RCJ-WGC Document 37 Filed 09/07/21 Page 12 of 13




 1 substantive employee rights: first, the employee has a right to use a certain amount of leave for pro-

 2 tected reasons, and second, the employee has a right to return to his or her job or an equivalent job

 3 after using protected leave.” Bachelder, 259 F.3d at 1122 (citing 29 U.S.C. §§ 2612(a), 2614(a)).

 4 Protected leave includes leave taken “[b]ecause of a serious health condition that makes the em-

 5 ployee unable to perform the functions of the position of such employee.”                29 U.S.C. §

 6 2612(a)(1)(D). However, “[a]n employee who fraudulently obtains FMLA leave from an employer

 7 is not protected by FMLA's job restoration or maintenance of health benefits provisions.” 29 C.F.R.

 8 § 825.216(d). “Much as it should be obvious that the FMLA is not implicated and does not protect

 9 an employee against disciplinary action based upon absences if those absences are not taken for one

10 of the reasons enumerated in the Act, the FMLA is implicated and does protect an employee against

11 disciplinary action based on her absences if those absences are taken for one of the Act's enumerated

12 reasons.” Bachelder, 259 F.3d at 1125 (internal quotes and citations omitted).

13          The threshold inquiry in determining whether Barrick could terminate Perez for lying about

14 his injury and taking protected leave is whether Perez lied about his injury. If Perez lied about his

15 injury, then the FMLA is not implicated, and Perez was not protected by the FMLA. In such a

16 circumstance, Barrick could permissibly terminate Perez for lying about his injury. Conversely, if

17 Perez did not lie about his injury, the FMLA is implicated, and Perez was protected by the FMLA.

18 In that circumstance, Barrick could not terminate Perez for taking leave, even if it honestly believed

19 Perez was lying about his injury. Barrick’s argument that at least five undisputed facts establish it

20 had an honest belief that Perez lied is irrelevant to the threshold question whether Perez was injured.

21 Barrick has conceded, at least for purposes of this motion, that Perez was injured. Accordingly,

22 Barrick could not permissibly terminate Perez for lying about his injury regardless of whether it

23 honestly formed an incorrect belief that Perez lied.

24
                                                      12
     Case 3:19-cv-00067-RCJ-WGC Document 37 Filed 09/07/21 Page 13 of 13




 1      B.      Failure to Report the Incident

 2           Barrick argues that it had an additional permissible reason to terminate Perez: he failed to

 3 immediately report the incident. However, assuming Barrick could terminate Perez for failing to

 4 report the incident, its own evidence (and arguments) showing that it terminated Perez for lying

 5 about his injury create a genuine issue of fact whether Barrick terminated Perez for failing to report

 6 the incident.

 7      C.      Retaliatory discharge in violation of public policy.

 8           Barrick is not entitled to summary judgment on Perez’s common law claim for retaliatory

 9 discharge for the same reasons that it is not entitled to summary judgment on Perez’s FMLA claim.

10 To succeed on his tortious discharge claim, Perez must establish that he was discharged for engaging

11 in conduct protected by strong public policy. Perez did engage in such protected conduct; he took

12 FMLA leave because he had sustained an injury precluding him from performing his job. As such,

13 an issue of fact exists whether Barrick terminated Perez for engaging in conduct protected by a

14 strong public policy. Barrick is not entitled to summary judgment on Perez’s state law claim for

15 retaliatory discharge.

16           Therefore, for good cause shown,

17           THE COURT ORDERS that Defendant Barrick Goldstrike Mines, Inc.’s Motion for Sum-

18 mary Judgment (ECF No. 29) is DENIED.

19

20    DATED THIS 7th day of September, 2021

21
                                                              Robert C. Jones
22                                                            United States District Judge

23

24
                                                     13
